DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s submission of a response on 3/3/22 has been received and considered.  In the response, Applicant amended claims 1 and 11 and added claims 15-19.  Therefore, claims 1-19 are pending.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 5, 7-10, 12, 13 and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 10, 11, 11, 1, 11, 17, 19, 19, 11, 11 and 11, 11 and 11 of U.S. Patent No. 10,675,544 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘544 patent anticipate the instant claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-19 are rejected under 35 U.S.C. 101 because the claimed invention lacks patentable utility.  
The method in claim 15 would be inoperable as it consists of only a series of software steps without the necessary memory to store instructions or the logical functionality to execute instructions necessary to perform the identifying game play hints, providing a game interface, receiving and analyzing interactions, activating the selection option and providing access to game play hints.
The various dependent claims inherit this issue from their respective parent claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, that the applicant has not disclosed how to use the invention due to the lack of a specific and substantial utility.
The method in claim 15 would be inoperable as it consists of only a series of software steps without the necessary memory to store instructions or the logical functionality to execute instructions necessary to perform the identifying game play hints, providing a game interface, receiving and analyzing interactions, activating the selection option and providing access to game play hints.
The various dependent claims inherit this issue from their respective parent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lan (pat. no. 8,764,561) in view of Baszucki et al. (pub. no. 20160107086) and Moinuddin et al. (pub. no. 20120276992).
Regarding claim 15, Lan discloses A method, comprising:   receiving interactions for the game from a user during current game play session, the interactions are processed to affect game state of the game and to generate metadata for the game;  analyzing the interactions of the user and the metadata for the game to determine game play behavior of the user in each portion of the game (“A game parameter may include a parameter related to participation and/or usage of the user in the game and/or the virtual space. By way of non-limiting example, a game parameter may include one or more of an entity class, an entity faction, a usage amount, one or more usage times, a level, inventory in the virtual space, a score, and/or other parameters. Parameter module 20 may be configured to obtain values of the game parameters by monitoring user interaction with the virtual space. This may include monitoring interactions of users and/or the entities they control in the instance of the virtual space executed space module 16, and/or monitoring other interactions. An activity parameter may be related to an activity history of the user in the virtual space. By way of non-limiting example, an activity history may include one or more of activity level of the user, virtual currency account information of the user, relationship information of the user, virtual space usage information of the user, interaction history of the user, browsing history of the user, purchase history and/or other activity history. An activity parameter may also include one or more of an average participation time in a session of the user, an average time in a session after the user experiences an event, an average time between sessions of the game, a value metric representing the value of the user, a spend velocity, and/or other activity parameters. An event may include, for example, joining an alliance, losing status, losing money, getting lost in the virtual game, losing a friendship, gaining a friendship, losing an alliance, receiving an offer for a virtual item, purchasing a virtual item, changing a user entity, changing a view of the game, engaging in activity with another user, entering a new level of the game, engaging in a training session, engaging in an in-game experience separate from the game, and/or other events”, col. 6, line 59 to col. 7, line 24); 

and  updating game play hints for the user for each portion of the game, the game play hints for the user are identified based on the game play behavior of the user determined from the current game session and updated to a game interface so as to render selection options for the user for a subsequent game play session (“Segmentation module 22 may be configured to form segments of the users on one or more of the parameters for which values are obtained by parameter module 20. For example, a first segment of users may be formed based on values of a first parameter. The first segment may include some portion of the overall users having values of the first parameter that correspond to each other. This may include values that are the same, values that are equal, values that fall within a specified range, values that are at least as adjacent as a threshold of some adjacency metric, and/or other values that correspond to each other. The use of an exemplary segment formed based on a single parameter is not intended to be limiting. The scope of this disclosure extends to implementations in which the first segment is formed on the first parameter, and on one or more other parameters”, col. 7, lines 34-48; “Returning to FIG. 1, recommendation generation module 24 may be configured to generate one or more sets of alternative recommendations for respective one or more segments of the users. This may include a set of recommendations for the first user segment that includes at least a first recommendation and a second recommendation. A recommendation may prompt a user to take one or more recommended actions in the game. The recommendation generation module 24 may be configured such that the first recommendation recommends a first action, and the second recommendation recommends a second action that is different from the first action. The recommendation generation module 24 may be configured such that the first recommendation recommends a first set of actions, and the second recommendation recommends a second set of actions that is different from the first set of actions. The recommendation generation module 24 may also be configured to generate one or more recommendations for an individual user based on user parameters. The individual user parameters may be user parameters accessed by segmentation module 22, user parameters associated with the individual user, and/or other individual user parameters”, col. 8, lines 35-55).
It is noted that Lan does not disclose presenting detecting the selection of a game from among games displayed on a user interface.  Baszucki however, discloses detecting the selection of a game from among games displayed on an user interface (“At step 308 one or more links to games having the desired high D1 retention value may be served to the first time user or player. It is important to distinguish that the first-time player has taken the appropriate registration or other steps to be qualified to play games on the game server. At step 309 it may be determined whether the first-time player has selected or executed one of the links served at step 308 to play a high-D1 retention game. If the player determines not to select a high-retention-value game at step 309, the process may loop back to step 303 for monitoring the Website. If the first-time user determines to execute a game link served at step 308, then that player is redirected to the game server for play. Game play activity is monitored at step 310. Results of monitoring for D1 events are recorded and reported to other components that use the data at step 312”, [0047] & [0048]).
Exemplary rationales that may support a conclusion of obviousness include combining prior art elements according to known methods to yield predictable results.  Here both Lan and Baszucki are directed to systems for marketing online video games to players.   A person having ordinary skill in the art as of the effective filing date of the invention would be aware that multiple game marketing systems were in use and to expand the Lan system so that it could push multiple games would be a strait forward replication of the Lan system to multiple games and would be to combine prior art elements according to known methods to yield predictable results.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify the Lan system to replicate it across multiple games.  To do so would be to reduce costs by removing the need for a separate marketing system for individual games.
In addition, it is noted that Lan does not disclose dynamically updating game play hints for the user for each portion of the game where the user requires assistance to advance, the selection options providing access to the game play hints for advancing in the respective portion of the game, the game play hints identifying a sequence of game inputs that need to be provided to advance in the respective portion of the game.  Moinuddin however, teaches dynamically updating game play hints for the user for each portion of the game where the user requires assistance to advance, the selection options providing access to the game play hints for advancing in the respective portion of the game, the game play hints identifying a sequence of game inputs that need to be provided to advance in the respective portion of the game (“Additionally, viewers 210 may select a tutorial corresponding with game play from certain parts of games. For instance, suppose a gamer is having difficulty in completing a certain part of a game. The gamer may be able to select a tutorial from the gamer's favorite MVP gamer 204 that assists the gamer in completing that part of the game”, [0052]).
Exemplary rationales that may support a conclusion of obviousness include use of known technique to improve similar devices in the same way.  Here both Lan and Moinuddin are directed to systems for providing player guidance.   To provide part specific guidance from MVP players as taught by Moinuddin in the Lan invention would be to use a known technique to improve a similar device in the same way. Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify Lan to include the part based tutorials of Moinuddin. To do so would reduce player frustration thereby increasing the perceived entertainment value of the system.
Regarding claim 16, it is noted that Lan does not explicitly disclose identifying a deviation in game play by comparing other players.  Moinuddin however, teaches identifying a deviation in game play by comparing other players (“The evaluation tool can then automatically analyze a regular gamer's game play and suggest what the gamer needs to do different to emulate the mechanics of the MVP gamers 204”, [0051]).
Exemplary rationales that may support a conclusion of obviousness include use of known technique to improve similar devices in the same way.  Here both Lan and Moinuddin are directed to systems for providing player guidance.   To detect deviance by comparison with other players as taught by Moinuddin in the Lan invention would be to use a known technique to improve a similar device in the same way. Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify Lan to include the deviance from others detection of Moinuddin. To do so would make recommendation help more valuable thereby increasing the perceived entertainment value of the system.
Regarding claim 17, the combination of Lan and Moinuddin discloses selection options provided at the game interface for the portion of the game are dynamically adjusted based on changes detected in the game play behavior of the user, the dynamic adjustment to the selection options includes dynamically adding, removing, rearranging, or altering one or more of the game play hints for the portion of the game (Moinuddin: [0052]).
Regarding claim 18, the combination of Lan and Moinuddin discloses the dynamic adjustment to the selection options is performed immediately after the user has exited the current game play session (Moinuddin: [0052]).
Regarding claim 19, the combination of Lan and Moinuddin discloses the dynamic adjustment to the selection options is performed in substantial real-time during the current game play session of the game (Moinuddin: [0052]).
Allowable Subject Matter
Claim 3, 6, 11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed on March 3, 2022 have been fully considered but they are not entirely persuasive.
The rejection to claims 1-14 based on 35 U.S.C. §101 have been withdrawn based on the current amendments to those claims.
The rejection to claims 1-14 based on 35 U.S.C. §112 have been withdrawn based on the current amendments to those claims.
On page 8, Applicant argues that amended independent claims 1 & 10 overcome the prior art of record because Lan & Moinuddin fail disclose identifying game play hints for a portion of a game from game play of other users who have successfully completed the portion and whose user profiles match with the user profile of the user. Examiner agrees.  The rejections to the independent claims based on Lan & Moinuddin have been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715